DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. Applicant’s arguments on page 8, applicant’s argues “Claim 1 recites the limitations of determining a second modification to make to a work piece based on a first modification that an end-user has made to the work piece. Claim 1 further recites the limitations of causing a robot to perform one or more operations on the work piece via an implement in order to make the second modification to the work piece. The reference cited by the Examiner does not teach or suggest these limitations. Therefore, the cited reference does not teach or suggest each and every limitation of claim 1”. Examiner respectfully disagree because Arai paragraph 0009-0012 teaches when the angle sensor detect that an angle (examiner interpreted that as a first modification) it send the signal to the robot (which is based on the first modification) keep the posture of the object horizontal (which is send modification). When robot receive that a first modification by the user it cause the second modification (see further paragraph 00332-0033). 
Applicant’s arguments on page 8, applicant’s argues “Arai is silent with respect to performing operations on the object via an implement”. Examiner respectfully disagree because Arai paragraph 0029-0032 and FIG. 1 shows robot arm “1” and hand “2”. 
Furthermore Brewer USPGPUB 2013/0071573 teaches automated wing painting system using robot and camera (which is a sensor) (see paragraph 0075-00950. 
Boca et al. USPGPUB 2015/0314442 teaches a system for generating instructions for operating a robot to perform work on a workpiece has a 3D model or models of a robot scene that provides robot scene data. The system also has data of one or both hands of a gesture made with the one or both hands and a computation device that has program code configured to process the robot scene data and the gesture data to generate an instruction to operate the robot (see paragraph 0033-0071 similar limitations).
Rossano et al USPGPUB 2016/0303737 teaches a robot the path the robot will follow to perform work on a workpiece to eliminate the possibility of damaging an actual tool during the training. The dummy tool provides the robot programmer an indication of potential collisions between the tool and the workpiece and other objects in the work cell when path is being taught. The dummy tool can have a detachable input/output device with a graphic user interface (GUI) that can communicate wirelessly with the robot controller. The dummy tool can also have a moveable camera attached thereto to track the relationship of the tool to objects in the work area.
Oleynik USPGPUB 2015/0290795 teaches Monitoring a human chef is carried out in an instrumented application-specific setting, a standardized robotic kitchen in this instance, and involves using sensors and computers to watch, monitor, record and interpret the motions and actions of the human chef, in order to develop a robot-.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15 and 17-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al. USPGPUB 2003/0135303 (hereinafter “Arai”).

As to claim 1, Arai teaches a computer-implemented method, comprising: receiving sensor data from one or more sensors (paragraph 0009 “sensor for measuring a force applied to the robot arm by an object, as a force sensor”); determining a first modification that an end-user has made to a work piece based on the sensor data (paragraph 0009-0012 and 0032 “controlling the cooperative object-transporting robot in order that a man and the robot transport a long object or a large-sized object while grasping each of the ends thereof, is characterized in that an angle of the hand-tip of the robot is detected by angle sensors, and that, based on the sensor signals”); determining a second modification to make to the work piece (paragraph 0032-0033 “based on the rotational force component .tau..sub.1 around the horizontal axis and the translational force component Fx.sub.1 in the horizontal back-and-forth direction in a sensor signal of the force sensor 5, the robot arm is driven by outputting the rotational motion component around the horizontal axis and the translational motion component in the horizontal back-and-forth direction”); and causing a robot to perform one or more operations on the work piece via an implement in order to make the second modification to the work piece (paragraph 0032-0033 “outputting the rotational motion component around the horizontal axis and the translational motion component in the horizontal back-and-forth direction, upon setting a gain so as to reduce the resistance forces of the robot to small values”).

As to claim 2,  Arai teaches wherein determining the first modification comprises determining a first set of actions executed by the end-user relative to the work piece, and determining the second modification comprises determining a second set of actions relative to the work piece that are derived from the first set of actions (paragraph 0032-0033 and 0047-0048 “motion instruction is output for a translational motion in the vertical direction in proportion to the hand-tip angle, and thereby the hand-tip of the robot arm is driven upward and downward so as to keep the posture of the object horizontal”).

As to claim 3, Arai teaches wherein the first set of actions comprises a sequence of repeated operations applied to a first region of the work piece, and the second set of (paragraph 0032-0033 “vertical direction become substantially half-and-half in accordance with the mass distribution of the long object.  Also, when the man applies a horizontal force to the object, the robot moves horizontally following it without resistance.  When the object tilts by being lifted by the man, a velocity upward in the vertical direction such as to make the tilt angle zero occurs in the hand-tip of the robot”).

As to claim 4, Arai teaches wherein the work piece is directed towards a first theme, and determining the second modification comprises: comparing the work piece to a plurality of other work pieces to identify one or more other work pieces that also are directed towards the first theme; and extracting the second modification from the one or more other work pieces (paragraph 009-0015 “comprise a force sensor for detecting a force applied to the robot by the object, a coordinate converting part for separating the rotational force component around the horizontal axis and the translational force component in the horizontal back-and-forth direction, from the sensor signal of the force sensor, a force-motion converting part for outputting these motion components, using a gain such as to reduce the resistance forces of the robot in these rotational direction and translation direction to small values, based on the above- mentioned two force components”).

As to claim 5, Arai teaches wherein the work piece is directed towards a first theme, and a plurality of other work pieces are directed towards a second them, and (paragraph 0009-0012, 0032-0034, 0050-0053 “behavior of the object 4 is the same as the case where it is supported by the wheel at the point P, the operator can intuitively make the object reach a target position and posture, using the same skill as the case where the operator pushes a cart”).

As to claim 6, Arai teaches further comprising processing additional information received from the end-user to determine a third modification to the work piece that comprises a first number of actions (paragraph 0009-0012, 0032-0034, 0050-0053 “robot arm 1 need to have a hand 2 for grasping an object 4 and have a force sensor 5 for detecting a force applied by an operator via the object 4.  The sensor signal detected by the force sensor 5 is input to a controlling system”).

As to claims 9-14, is related to claims 1-6 with similar limitations also rejected by same rational. 
As to claims 18-22, is related to claims 1-6 with similar limitations also rejected by same rational. 

Allowable Subject Matter
Claims 7-8, 15-16 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119